        Case 3:20-cv-01858-EMC Document 75 Filed 11/23/20 Page 1 of 2



1
2
3
4
5
6
7
8
9                                      UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                         SAN FRANCISCO DIVISION

12   CISCO SYSTEMS, INC.,                            Case No. 3:20-cv-01858-EMC
13                            Plaintiff,             [PROPOSED] ORDER GRANTING
                                                     RELIEF FROM ORDER
14             v.

     CAPELLA PHOTONICS, INC.,                        Hearing Date: November 19, 2020
15                                                   Time:         1:30 pm
16                            Defendant.             Courtroom: 5 (17th Floor)

17                                                   Hon. Edward M. Chen

18
19
20
21
22
23
24
25
26
27
28
                                                                                 [Proposed] Order Granting
     Case No. 3:20-cv-01858-EMC                                              Relief from Judgment or Order
        Case 3:20-cv-01858-EMC Document 75 Filed 11/23/20 Page 2 of 2



1             The Motion of Defendant Capella Photonics, Inc. for Leave to File a Motion For
2    Reconsideration or, Alternatively, For Relief from Order came on regularly for hearing. After
3
     consideration of the arguments in favor of and in opposition to the Motion, and good cause
4
     having been shown, the Motion is hereby GRANTED. The August 21, 2020 Order (Dkt. 48)
5
     failed to consider material facts and dispositive legal arguments. Relief is warranted under Civil
6
7    L.R. 7-9 and F.R.C.P. Rule (60)(b)(1) and (6) because the Order mistakenly assumed that all

8    original claims corresponding with the claims in the Asserted Patents had been found by the

9    Patent Trial and Appeal Board to be invalid and, based on the assumption, applied the preclusive
10   effect of collateral estoppel to asserted claims whose corresponding claims were not previously
11
     found invalid. Relief from the Order is therefore appropriate and GRANTED. The Order shall
12
     not apply to the following claims in the Asserted Patents: claim 29 of U.S. Patent No. RE47,905
13
     and claims 72, 85, 92, 100, 118, 125, 126, 127, 131, 138 of U.S. Patent No. RE47,906.
14
15
16   Dated: November ___,
                      23 2020
                                                              Hon. Edward M. Chen
17                                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28
                                                                                      [Proposed] Order Granting
     Case No. 3:20-cv-01858-EMC                      1                            Relief from Judgment or Order
